DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/10/2017.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments and remarks filed 01/18/2022 have been fully considered. Below are the examiner’s response.
Applicant’s arguments with respect to the interpretation of the rejections of claims under 35 USC §112(a) have been fully considered, and determined to be unpersuasive.
Applicant argues that the specification paragraphs 0027-0028 infer the amended claim limitations directed to the limitation “in response to categorizing the each social media item into the each topic, determine whether the each topic has a predetermined number of social media items that have been posted, and select a target topic having the predetermined number of social media items that have been posted within a predetermined amount of time” (emphasis added). Examiner notes that stating the term “predetermined size” is not sufficient to infer that new embodiment/elements disclosed in the amended claim limitations. The specification discloses that tweets arrive within a time period of each other meaning Tweet1 occurs X time period after Tweet0  where the time period is predetermined not the time associated with a volume of tweets. These are not interchangeable limitation and having a predetermined set of tweets does not infer that the total time needed for a set amount of tweets is required to be predetermined. There is no support for these limitations and the rejection made in the previous rejection is maintained.

Applicant’s arguments with respect to the interpretation of the rejections of claims under 35 USC §103 have been fully considered. 
Applicant’s arguments have been considered and are moot because the rejection has been withdrawn.

Claim Rejections - 35 USC § 112 -Written Description Requirement and New Matter Situations
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 5-8, 10, 12, 14-15, 17, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites the limitations “in response to categorizing the each social media item into the each topic, determine whether the each topic has a predetermined number of social media items that have been posted, and select a target topic having the predetermined number of social media items that have been posted within a predetermined amount of time” (emphasis added) that contains elements not disclosed as part of the original disclosure and thus considered new matter.
Specifically, referring US Pub. No. : US 2019/0012591 of the original disclosure, the applicant’s drawing in Fig. 2 depicts the process for clustering social media items by topic, where there is no disclosure regarding the use of a predetermined amount of time as disclosed in amended claims.  The applicant argues that paragraphs 0027-0028 disclosed the teaches in the amended claims. These paragraphs merely disclose the use of a predetermined size is decided when to determine a geolocation for a set of tweets.  And paragraph 0026 discloses monitoring the time between tweet, where a second and first tweet arrive within 30 minutes of each other. This is not the same as monitoring a predetermined amount of tweets that arrive within a predetermined time period. The claim limitation is boarder and related to a different element of determining a topic has a predetermined number that have been posted with a predetermined amount of time. This is not inferred by the specification discloses monitor the arrival time of each tweet to the arrival time of other tweets in a collection of tweets; where having this information does not infer that claimed requirement for setting a predetermined time for which the total collection of tweets should arrived. Thus, the new limitation recites new matter not disclosed as part of the original disclosure.
Regarding claims, 8 and 15 the claim recited similar elements noted in claim 1 and therefore rejected under the same rationale.
Regarding claims 3, and 5-7 that depend on claim 1, the claims do not resolve the deficiencies noted above and are therefore, appropriately rejected.
Regarding claims 10-12, and 14 that depend on claim 8, the claims do not resolve the deficiencies noted above and are therefore, appropriately rejected.
Regarding claims 17, 19, and 21 that depend on claim 15, the claims do not resolve the deficiencies noted above and are therefore, appropriately rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

To date no prior art references have been found that alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole. 
Baughman et al. (US Pat. No. 2018/0288455, hereinafter ‘Aaron’): teaches modeling sentiment events from social media post from different time zones to group user tweets associated with a correlated broadcasting activity; the use of recurrent neural networks for hierarchical language modeling for processing social media real-data content data. Aaron does not expressly disclose the determination of a predetermined amount of items within a predetermined amount of time for modeling the correlation of event to transmit messages to a first responder terminal.

Wu et al. (NPL: “Long Short-Term Memory With Quadratic Connections in Recursive Neural Networks for Representing Compositional Semantics”, hereinafter ‘Wu’):  teaches the use a neural network as a hierarchical structure of recurrent neural networks and their use of distributional compositional.  Wu does not expressly disclose the determination of a predetermined amount of items within a predetermined amount of time for modeling the correlation of event to transmit messages to a first responder terminal.
Jurek et al (NPL: Twitter Sentiment Analysis for Security-Related Information Gathering): capturing social media data to model sentiments associated with public safety events, the historical event are than investigated to understand the role of model results in gathering information using sentiment analysis. Jurek does not expressly disclose the determination of a predetermined amount of items within a predetermined amount of time for modeling the correlation of event to transmit messages to a first responder terminal.
Bendler et al. (NPL: “Investigating crime-to-twitter relationships in urban environments-facilitating a virtual neighborhood watch”) teaches using social media to model patterns for supporting data that can help in understanding of crime patterns in urban communities. Does not expressly disclose the determination of a predetermined amount of items within a predetermined amount of time for modeling the correlation of event to transmit messages to a first responder terminal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Peng et al. (NPL: “Cross-media analysis and reasoning: advances and directions” ): teaches the use of cross media analysis in data mining and trend predication tasks.
Kazi et al. (Pub. No.: US 2017 /0220578): teaches the analysis of online social media data using n-grams for grouping similar responses and generating knowledge graphs regrading the topics being mined in the social media data.
Heike et al. (US Pub. No. 2018/0247189) teaches the use of learning networks to retrieval and analyze social media data for event detection and sentiment analysis.
Di Sciullo et al. (US Pub No. 2017/0083817) teaches topic detection in social media sentiment extraction systems.
Seaghdha (NPL: “Probabilistic Distributional Semantics with Latent Variable Models): teaches that distributional compositional semantics as distributional semantics in natural language processing that refer to a broad range of methods that identify sematic properties of a word or other linguistic unit with its patterns of co-occurrence in a corpus of textual data; where the basic unit of distributional semantics is the co-occurrence: an observation of a word appearing in a particular context.
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129